                           Case 2:19-cv-00233-WBS-KJN Document 65 Filed 11/23/20 Page 1 of 4


                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Gregory R. Aker (SNB 104171)
                           E-mail: gaker@bwslaw.com
                       3   Michael A. Slater (SBN 318899)
                           E-mail: mslater@bwslaw.com
                       4   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       5   Oakland, CA 94612-3501
                           Tel: 510.273.8780 Fax: 510.839.9104
                       6
                           Attorneys for Defendants COUNTY OF SAN
                       7   JOAQUIN, STEVEN BAXTER, MATTHEW
                           FELBER, CHUE VANG, JASON ROHDENBURG
                       8   and BARBARA GOEMAN (collectively “SAN
                           JOAQUIN COUNTY DEFENDANTS”)
                       9
                                                                  UNITED STATES DISTRICT COURT
                   10
                                                              EASTERN DISTRICT OF CALIFORNIA
                   11

                   12 CINDY M. ALEJANDRE; and DAVID                            Case No. 2:19-cv-00233-WBS-KJN
                      GONZALEZ II as Co-Successors-in-Interest
                   13 to Decedent David Gonzalez III,                          STIPULATION REGARDING MENTAL
                                                                               EXAMINATION OF PLAINTIFF CINDY
                   14                                                          ALEJANDRE PURSUANT TO F.R.C.P. 35;
                                                    Plaintiffs,                ORDER RE: MENTAL EXAMINATION
                   15
                           v.                                                  Date:      January 11, 2021
                   16                                                          Time:      9:30 a.m.
                           COUNTY OF SAN JOAQUIN, a                            Place:     Golden State Reporting & Video
                   17                                                                     1776 West March Lane, Suite 320
                           municipal corporation; STEVEN
                           BAXTER, individually and in his capacity                       Stockton California 95207
                   18                                                                     (209) 466-2900
                           as a Sheriff’s deputy for the COUNTY OF
                   19      SAN JOAQUIN Sheriff’s Department;
                           MATTHEW FELBER, individually and in
                           his capacity as a Sheriff’s deputy for the          Complaint Filed: February 7, 2019
                   20                                                          Trial Date:      May 4, 2021
                           COUNTY OF SAN JOAQUIN Sheriff’s
                   21      Department; CHUE VANG, individually
                           and in his capacity as a Sheriff’s deputy for
                   22      the COUNTY OF SAN JOAQUIN
                           Sheriff’s Department; JASON
                   23      ROHDENBURG, individually and in his
                           capacity as a Sheriff’s deputy for the
                   24      COUNTY OF SAN JOAQUIN Sheriff’s
                           Department; BARBARA GOEMAN and
                   25      DOES 1-25, inclusive, individually and in
                           their official capacity as Sheriff’s Deputies
                   26      for the COUNTY OF SAN JOAQUIN
                           Sheriff’s Department,
                   27
                                                    Defendants.
                   28
B URKE , W ILLIAMS &                                                                    STIP RE MENTAL EXAMINATION OF PLTF
   S ORENS EN , LLP
                           OAK #4825-5114-3886 v1                                       C. ALEJANDRE PURSUANT TO F.R.C.P. 35;
  ATTO RNEY S AT LAW
      OAKLA ND                                                                               ORDER RE: MENTAL EXAMINATION
                           Case 2:19-cv-00233-WBS-KJN Document 65 Filed 11/23/20 Page 2 of 4


                       1            IT IS HEREBY STIPULATED by and between Plaintiff CINDY ALEJANDRE

                       2   (“Plaintiff”) and Defendants COUNTY OF SAN JOAQUIN, STEVEN BAXTER, MATTHEW

                       3   FELBER, CHUE VANG, JASON ROHDENBURG and BARBARA GOEMAN (collectively

                       4   “SAN JOAQUIN COUNTY DEFENDANTS”) (collectively “Defendants”), by and through their

                       5   respective counsel, that Plaintiff will undergo a mental examination pursuant to Federal Rule of

                       6   Civil Procedure (“Rule”) 35.

                       7            Rule 35 permits “[t]he court where the action is pending [to] order a party whose mental .

                       8   . . condition . . . is in controversy to submit to a . . . mental examination by a suitably licensed or

                       9   certified examiner.” Fed. R. Civ. P. 35(a)(1). “To permit such an examination, Defendant must

                   10      establish that: (1) Plaintiff has placed his condition in controversy, and (2) good cause exists for

                   11      the examination.” Tan v. City & County of San Francisco, No. C 08-01564 MEJ, 2009 WL

                   12      594238, * 1 (N.D. Cal. March 4, 2009) (citing Schlagenhauf v. Holder, 3798 U.S. 104, 116–17

                   13      (1964)).

                   14               Plaintiff does not dispute that she has put her mental condition in controversy by claiming

                   15      severe emotional distress as a result of the events giving rise to this lawsuit, and Plaintiff has

                   16      stipulated to a comprehensive mental examination as follows:

                   17               1.       The date and time for the mental examination will be January 11, 2021 at 9:30

                   18      a.m. Pacific Time.

                   19               2.       The mental examination will be performed by Victor Reus, M.D., a board certified

                   20      psychiatrist. Attached to this Stipulation as Exhibit “A” is a true and correct copy of Dr. Reus’s

                   21      Curriculum Vitae setting forth his qualifications and background.

                   22               3.       The location for the mental examination will be Golden State Reporting & Video,

                   23      1776 West March Lane, Suite 320, Stockton, CA 95207; (209) 466-2900.

                   24               4.       That the only parties present during the examination will be Plaintiff, Dr. Reus and

                   25      any member of Dr. Reus’s staff necessary to facilitate the examination.

                   26               5.       That Plaintiff Cindy Alejandre, Dr. Reus and any of Dr. Reus’s staff will wear face

                   27      coverings during the mental examination and comply with all local health orders in light of the

                   28      COVID-19 pandemic.
B URKE , W ILLIAMS &                                                                    STIP RE MENTAL EXAMINATION OF PLTF
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           OAK #4825-5114-3886 v1                            -2-        C. ALEJANDRE PURSUANT TO F.R.C.P. 35;
      OAKLA ND                                                                              ORDER RE: MENTAL EXAMINATION
                           Case 2:19-cv-00233-WBS-KJN Document 65 Filed 11/23/20 Page 3 of 4


                       1            6.       The Comprehensive Psychiatric Examination will be performed in two parts:

                       2                     a.       An oral examination, including:

                       3                            i.       taking a complete history (Family History, Educational History,

                       4                                     Social History, Past Medical History, Past Psychological/

                       5                                     Psychiatric History, Employment History, Legal History, History of

                       6                                     the Incident, Subsequent Clinical Course and

                       7                                     Psychological/Psychiatric Treatment)

                       8                     b.       an oral mental status examination (specific questions to assess mental

                       9                              functioning, mood, affect, capacity for abstraction, judgment, etc.)

                   10                        c.       the administration of two psychological test instruments:

                   11                                 i.     The Hamilton Depression Rating Scale

                   12                                 ii.    The Rey Memory Test

                   13               Estimated time for the Comprehensive Psychiatric Examination is four-to-five hours

                   14      including an oral examination and psychological testing – depending on the examinee’s pace. No

                   15      one other than the examinee is entitled to be present during the examination and there will be no

                   16      video or audio recording of any portion of the examination. Plaintiff is required to wear a face

                   17      covering and follow all local COVID-19 regulations.

                   18               It is further stipulated that, following the examination, a copy of Dr. Reus’s report related

                   19      to the examination will be produced to Plaintiff’s counsel as required by Rule 35.

                   20      IT IS SO STIPULATED.

                   21      Dated: November 19, 2020                               BURKE, WILLIAMS & SORENSEN, LLP
                   22
                                                                                  By:     /s/ Gregory B. Thomas
                   23                                                                   Gregory B. Thomas
                                                                                        Gregory R. Aker
                   24                                                                   Michael A. Slater
                                                                                        Attorneys for Defendants COUNTY OF
                   25                                                                   SAN JOAQUIN, STEVEN BAXTER,
                                                                                        MATTHEW FELBER, CHUE VANG,
                   26                                                                   JASON ROHDENBURG and BARBARA
                                                                                        GOEMAN
                   27

                   28
B URKE , W ILLIAMS &                                                                       STIP RE MENTAL EXAMINATION OF PLTF
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           OAK #4825-5114-3886 v1                              -3-         C. ALEJANDRE PURSUANT TO F.R.C.P. 35;
      OAKLA ND                                                                                 ORDER RE: MENTAL EXAMINATION
                           Case 2:19-cv-00233-WBS-KJN Document 65 Filed 11/23/20 Page 4 of 4


                       1   Dated: November 19, 2020                            LAW OFFICES OF JOHN L. BURRIS

                       2
                                                                               By: /s/ Dewitt M. Lacy
                       3
                                                                                  John L. Burris
                       4                                                          Dewitt M. Lacy
                                                                                  K. Chike Odiwe
                       5                                                          Attorneys for Plaintiffs
                                                                                  CINDY M. ALEJANDRE and
                       6                                                          DAVID GONZALEZ II

                       7                                      SIGNATURE ATTESTATION
                       8              In accordance with Civil Local Rule 5(i)(3), I, Gregory B. Thomas, attest that I have
                       9   obtained concurrence in the filing of this documents from the other signatory listed above.
                   10

                   11
                                                                              By:   /s/ Gregory B. Thomas
                   12                                                               GREGORY B. THOMAS, ESQ.

                   13

                   14

                   15                                                     ORDER
                   16                 Pursuant to Plaintiff Cindy Alejandre’s and Defendants’ Stipulation and for good cause
                   17      shown, the above Stipulation is accepted, adopted and made the Order of the Court.
                   18      Dated: November 23, 2020
                   19
                   20

                   21
                           alej.233
                   22

                   23

                   24

                   25

                   26
                   27

                   28
B URKE , W ILLIAMS &                                                                   STIP RE MENTAL EXAMINATION OF PLTF
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           OAK #4825-5114-3886 v1                           -4-        C. ALEJANDRE PURSUANT TO F.R.C.P. 35;
      OAKLA ND                                                                             ORDER RE: MENTAL EXAMINATION
